                                 UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF OHIO
                                       EASTERN DIVISION


    GLENN E. GLOVER                               )         CASE NO. 5:17-CV-1369
                                                  )
                                                  )
                             PLAINTIFF,           )         JUDGE SARA LIOI
                                                  )
    v.                                            )
                                                  )         MEMORANDUM OPINION
                                                  )
                                                  )
    FIBERCORR MILLS, LLC,                         )
                                                  )
                                                  )
                            DEFENDANT.            )


              Before the Court is defendant Fibercorr Mills, LLC’s motion for summary judgment (Doc.

No. 43 [“Mot.”]). Plaintiff filed his opposition (Doc. No. 45 [“Opp’n”]) and defendant filed a reply

(Doc. No. 46 [“Reply”]). For the reasons discussed herein, defendant’s motion for summary

judgment is GRANTED.

         I.      BACKGROUND

              Plaintiff Glenn E. Glover (“Glover” or “plaintiff”) is an employee of Fibercorr Mills, LLC

(“Fibercorr” or “defendant”). (Doc. No. 44, Deposition of Glenn Glover [“Glover Dep.”] at 485.1)

On July 6, 2016, Fibercorr’s President David Shew (“Shew”) received a report from Fibercorr’s

worker’s compensation service company, which denied Glover’s worker’s compensation coverage

for a requested treatment. (Id. at 525–28; Doc. No. 43-1, Affidavit of David Shew [“Shew Aff.”]

at 461.) The report indicated that Glover, “admit[ted] to using heroin from a friend at work




1
  All page number references are to the page identification number generated by the Court’s electronic docketing
system.

                                                       1
beginning about 7–8 months ago.” (Shew Aff. at 463.) After reviewing the report, Shew

approached Glover. (Id. at 461; Glover Dep. at 525–28.) The substance of their conversation is in

dispute, but it is undisputed that Glover admitted he could not pass a drug test at the time of their

conversation. (Glover Dep. at 528–29; Shew Aff. at 462.) Shew sent Glover home from work after

their conversation. (Glover Dep. at 528, 530.) Additionally, Shew removed Glover from his

position as shipping supervisor and promoted Steve Mellot (“Mellot”) to the position. (Shew Aff.

at 462; Doc. No. 45-2, Deposition of Steven Mellott [“Mellot Dep.”] at 790.)

       Glover enrolled in a drug treatment program. (Glover Dep. at 535.) Fibercorr did not

terminate Glover’s employment, but instead continued to pay him while he was receiving

treatment. (Shew Aff. at 462; Glover Dep. at 556–57.) Beginning July 6, 2016, Fibercorr paid

Glover at the rate of an entry-level employee. (Shew Aff. at 462; Glover Dep. at 557.)

       On or about August 5, 2016, Glover passed a drug test and returned to work at Fibercorr.

(Shew Aff. at 462.) When he returned to work on August 5, 2016, Glover reported to the entry-

level “scrap man” position. (Glover Dep. at 551–53.) As of the date of his deposition on March

22, 2018, Glover was still employed in the scrap man position at Fibercorr. (Id. at 554.) Further,

as of the date of his deposition, Glover had continued to participate in a medically assisted drug

treatment program. (Id. at 537–38.)

       On May 17, 2017, the United States Equal Employment Opportunity Commission issued

Glover a “Notice of Right to Sue.” (See Doc. No. 1-1.) On June 28, 2017, Glover filed the instant

action in this Court claiming Fibercorr unlawfully discriminated against him in violation of the

Americans with Disabilities Act, 42 U.S.C. § 12101, et seq.

       Fibercorr filed its motion for summary judgment on October 24, 2018, and it is ripe for

determination.



                                                 2
    II.      STANDARD OF REVIEW

          Under Fed. R. Civ. P. 56(a), when a motion for summary judgment is properly made and

supported, it shall be granted “if the movant shows that there is no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter of law.”

          An opposing party may not rely on allegations or denials in its own pleading; rather, by

affidavits or by materials in the record, the opposing party must set out specific facts showing a

genuine issue for trial. Fed. R. Civ. P. 56(c)(1). Affidavits or declarations filed in support of, or in

opposition to, a motion for summary judgment “must be made on personal knowledge, set out facts

that would be admissible in evidence, and show that the affiant or declarant is competent to testify

on the matters stated.” Fed. R. Civ. P. 56(c)(4). A movant is not required to file affidavits or other

similar materials negating a claim on which its opponent bears the burden of proof, so long as the

movant relies upon the absence of the essential element in the pleadings, depositions, answers to

interrogatories, and admissions on file. Celotex Corp. v. Catrett, 477 U.S. 317, 322, 106 S. Ct.

2548, 91 L. Ed. 2d 265 (1986).

          In reviewing summary judgment motions, the Court must view the evidence in a light most

favorable to the nonmoving party to determine whether a genuine issue of material fact exists.

Adickes v. S.H. Kress & Co., 398 U.S. 144, 157, 90 S. Ct. 1598, 26 L. Ed. 2d 142 (1970); White v.

Turfway Park Racing Ass’n, 909 F.2d 941, 943–44 (6th Cir. 1990), impliedly overruled on other

grounds by Salve Regina Coll. v. Russell, 499 U.S. 225, 111 S. Ct. 1217, 113 L. Ed. 2d 190 (1991).

A fact is “material” only if its resolution will affect the outcome of the lawsuit. Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 248, 106 S. Ct. 2505, 91 L. Ed. 2d 202 (1986). Determination of whether

a factual issue is “genuine” requires consideration of the applicable evidentiary standards. Thus,




                                                   3
in most civil cases the Court must decide “whether reasonable jurors could find by a preponderance

of the evidence that the [nonmoving party] is entitled to a verdict[.]” Id. at 252.

          Summary judgment is appropriate whenever the nonmoving party fails to make a showing

sufficient to establish the existence of an element essential to that party’s case and on which that

party will bear the burden of proof at trial. Celotex, 477 U.S. at 322. Moreover, “[t]he trial court

no longer has the duty to search the entire record to establish that it is bereft of a genuine issue of

material fact.” Street v. J.C. Bradford & Co., 886 F.2d 1472, 1479–80 (6th Cir. 1989) (citing Frito-

Lay, Inc. v. Willoughby, 863 F.2d 1029, 1034 (D.C. Cir. 1988)). The nonmoving party is under an

affirmative duty to point out specific facts in the record as it has been established that create a

genuine issue of material fact. Fulson v. City of Columbus, 801 F. Supp. 1, 4 (S.D. Ohio 1992).

The nonmoving party must show “more than a scintilla of evidence” to overcome summary

judgment; it is not enough for the nonmoving party to show that there is some “metaphysical

doubt” as to material facts. Id.

   III.      DISCUSSION

          In its motion for summary judgment, Fibercorr argues that Glover’s claim of discrimination

under the Americans with Disabilities Act (“ADA”) must fail because (1) Glover lacks any direct

evidence of discrimination; (2) Glover cannot establish the required elements of a prima facie case

of discrimination; (3) Fibercorr had a legitimate, nondiscriminatory reason for demoting Glover;

and (4) Glover cannot provide any evidence of pretext.

Americans with Disabilities Act

          The ADA makes it unlawful for an employer to “discriminate against a qualified individual

on the basis of disability.” 42 U.S.C. § 12112(a). Discrimination includes “limiting, segregating,




                                                  4
or classifying” an employee “in a way that adversely affects the opportunities or status” of the

employee “because of” the employee’s disability. 42 U.S.C. § 12112(b)(1).

       An employee claiming that his employer treated him less favorably than others because of

the employee’s disability status has a cognizable disparate-treatment claim under the ADA.

Raytheon Co. v. Hernandez, 540 U.S. 44, 53, 124 S. Ct. 513, 157 L. Ed. 2d 357 (2003). In a

disparate-treatment ADA discrimination claim, the question is whether the employer treats some

employees less favorably than others because of their ADA-recognized disability. See Int’l Bhd.

of Teamsters v. United States, 431 U.S. 324, 335 n.15, 97 S. Ct. 1843, 52 L. Ed. 2d 396 (1977);

Raytheon Co., 540 U.S. at 52 (“Liability in a disparate-treatment case ‘depends on whether the

protected trait . . . actually motivated the employer’s decision.’” (quoting Hazen Paper Co. v.

Biggins, 507 U.S. 604, 610, 113 S. Ct. 1701, 123 L. Ed. 2d 338 (1993))).

       A plaintiff can prove disparate-treatment discrimination under the ADA through either

direct or indirect evidence of discrimination. “Distinguishing between cases that involve direct

evidence of discrimination and those in which the plaintiff is not able to introduce direct evidence

is vital because the framework for analyzing the two kinds of cases differs.” Monette v. Elec. Data

Sys. Corp., 90 F.3d 1173, 1184 (6th Cir. 1996), abrogated on other grounds by Lewis v. Humboldt

Acquisition Corp., 681 F.3d 312 (6th Cir. 2012).

Direct Evidence of Discrimination

       If a plaintiff-employee has direct evidence that he suffered an adverse employment action

because of his disability, then the employee will succeed on his ADA discrimination claim if the

employee also proves: (1) that the employee is disabled; but (2) that the employee is otherwise

qualified to perform the essential functions of the position, (a) without accommodation from the

employer, (b) with an alleged “essential” job requirement eliminated; or (c) with a proposed



                                                 5
reasonable accommodation. Ferrari v. Ford Motor Co., 826 F.3d 885, 892 (6th Cir. 2016) (citing

Monette, 90 F.3d at 1186). “Once the plaintiff has established these elements, the employer

‘bear[s] the burden of proving that a challenged job criterion is essential . . . or that a proposed

accommodation will impose an undue hardship upon the employer.’” Ferrari, 826 F.3d at 891

(alteration in the original) (quoting Monette, 90 F.3d at 1186).

       An employee presents direct evidence of discrimination when, as the name suggests, the

employee can point to evidence of the employer indicating that it made an employment-related

decision because of the employee’s disability. See Ferrari, 826 F.3d at 892 (finding direct evidence

where employer indicated that it based an adverse employment-related decision on plaintiff’s

opioid use). Direct evidence requires no inference to conclude that the employer discriminated

against the employee. Kleiber v. Honda of Am. Mfg., Inc., 485 F.3d 862, 868–69 (6th Cir. 2007).

For this reason, direct evidence usually involves some comment or statement by the employer,

written or spoken, showing explicitly that the employer discriminated because of the employee’s

disability. See Ross v. Campbell Soup Co., 237 F.3d 701, 706–07 (6th Cir. 2001) (finding

memorandum that identified employee as “problem person” and “back case” was direct evidence

of discrimination).

       Here, Glover contends that he has provided direct evidence of discrimination because (1)

he has been in the scrap man position since returning to work in August 2016, and (2) because

Fibercorr has treated other employees with drug- or alcohol-related issues differently.

       Contrary to his contentions, Glover does not present any direct evidence of discrimination.

Glover’s contentions alone are not direct evidence of discrimination. As explained, direct evidence

requires no inference to conclude that the employer discriminated against the employee and direct




                                                 6
evidence usually takes the form of an employer’s statement indicating explicitly that it made its

employment-related decision because of the employee’s disability.

       Glover does not provide any statements by anyone at Fibercorr indicating that they treated

Glover differently than other employees because of a disability. Nor does he provide any

statements made by anyone at Fibercorr remarking that Glover remained in the scrap man position

because of a disability. Glover’s bare contentions, requiring inferences, are insufficient to establish

direct evidence of discrimination.

       For these reasons, Glover cannot mount his discrimination claim on direct evidence and

the Court will instead consider whether he has provided sufficient indirect evidence of

discrimination to survive summary judgment.

Indirect Evidence of Discrimination

       To establish a claim for discrimination under the ADA through indirect evidence, a plaintiff

must first establish a prima facie case of discrimination. After a plaintiff has established a prima

facie case of discrimination, the burden shifts to the defendant to provide a legitimate,

nondiscriminatory reason for the adverse employment action. If the defendant can provide a

legitimate, nondiscriminatory reason, then the burden shifts back to the plaintiff to show the

proffered reason was pretextual.

       1. Plaintiff’s Prima Facie Case of Discrimination

       An employee establishes a prima facie case of discrimination under the ADA by showing

that: (1) he is disabled; (2) he is otherwise qualified for the position, with or without reasonable

accommodation; (3) he suffered an adverse employment decision; (4) his employer knew or had

reason to know of the employer’s disability; and (5) the position remained open while the employer

sought other applicants, or the disabled individual was replaced. Whitfield v. Tennessee, 639 F.3d



                                                  7
253, 258–59 (6th Cir. 2011) (citing Monette, 90 F.3d at 1186 as setting the proper standard for

proving a prima facie case of discrimination under the ADA in the Sixth Circuit).2

Disabled

         Under the ADA, the term “disability” has three meanings: “(A) a physical or mental

impairment that substantially limits one or more major life activities of [an] individual; (B) a record

of such an impairment; or (C) being regarded as having such an impairment . . . .” 42 U.S.C. §

12102(1). The Court will address each in turn, as it pertains to Glover.

             A. Physical or Mental Impairment

         Glover contends he is disabled under the ADA because he has a physical or mental

impairment that substantially limits one or more major life activities. Major life activities are

“those activities that are of central importance to daily life.” Gardull v. Perstorp Polyols, Inc., 382

F. Supp. 2d 960, 964 (N.D. Ohio 2005) (quoting Toyota Motor Mfg., v. Williams, 534 U.S. 184,

198, 122 S. Ct. 681, 151 L. Ed. 2d 615 (2002)). Major life activities include, but are not limited to,

‘[c]aring for oneself, performing manual tasks, seeing, hearing, eating, sleeping, walking, standing,

sitting, reaching, lifting, bending, speaking, breathing, learning, reading, concentrating, thinking,


2
  In its motion for summary judgment, defendant cites to a three-element test for proving a prima facie case of
discrimination under the ADA. This standard is incorrect. As the Sixth Circuit made clear in Whitfield:

         There has been some confusion in this circuit as to the proper test for establishing a prima facie case
         of employment discrimination under the ADA. . . . [The] three-element test (“Mahon formulation”)
         for a prima facie case is clearly inconsistent with the five-element test . . . (“Monette formulation”).
         Monette states the proper test.

Whitfield, 639 F.3d at 259; see also Ferrari, 826 F.3d at 894 (“In Monette, we unequivocally held that the
above five-element test is the proper test for establishing a prima facie case under the indirect method.”)
          Moreover, in its motion for summary judgment, defendant indicates that, “decisions in the Sixth
Circuit have required a plaintiff to show a fourth element . . . . that he or she was replaced by a nondisabled
person.” (Mot. at 452 (citing Martin v. Barnesville Exempted Vill. Sch. Dist. Bd. of Educ., 209 F.3d 931, 934
(6th Cir. 2000)). The Court acknowledges that some Sixth Circuit cases, albeit cases that follow the incorrect
three-element test, include this “nondisabled replacement” factor. Martin, 209 F.3d at 934; Parry v. Mohawk
Motors of Mich., Inc., 236 F.3d 299, 310 (6th Cir. 2000). However, the Sixth Circuit has made it clear that
Monette is the proper standard and Monette does not include this factor. Therefore, this Court’s analysis will
not consider whether Glover was replaced by a nondisabled person.

                                                            8
communicating, interacting with others, and working.’” Ferrari, 826 F.3d at 893 (quoting 29

C.F.R. § 1630.2(i)). “Substantially limits” means the employee must demonstrate that he is either

unable to perform the activity or “[s]ignificantly restricted as to the condition, manner or duration

under which [he] can perform a particular major life activity as compared to the condition, manner,

or duration under which the average person in the general population can perform that same major

life activity.” Penny v. United Parcel Serv., 128 F.3d 408, 414 (6th Cir. 1997) (citing 29 C.F.R. §

1630.2(j)(1)).

       “In deciding whether an individual is substantially limited in a major life activity, courts

should consider the nature and severity of the impairment; the duration or expected duration of the

impairment; and the permanent or long term impact, or expected permanent or long term impact,

of the impairment.” Penny, 128 F.3d at 414. For an employee to establish he is substantially limited

in is ability “to work,” the employee must show that he is “significantly restricted in the ability to

perform either a class of jobs or a broad range of jobs in various classes as compared to the average

person having comparable training, skills and abilities.” Verhoff v. Time Warner Cable, Inc., 478

F. Supp. 2d 933, 938 (N.D. Ohio 2006) (quoting Sutton v. United Air Lines, Inc., 527 U.S. 471,

492, 119 S. Ct. 2139, 144 L. Ed. 2d 450 (1999), overturned on other grounds by Pub. L. 110-325

(2009)).

       Here, Glover has failed to present any evidence showing that his drug addiction

substantially limited a major life activity. Glover testified at his own deposition that his drug abuse

problem did not interfere with his daily life in any way. (Glover Dep. at 599–603 (stating his




                                                  9
addiction has only affected his life “at work,” “as far as my pay goes,” and “standard of living,”

but nothing else).)

       Still, Glover contends that his drug addiction substantially affected his ability to work.

(Opp’n at 737.) While Glover’s drug addiction caused him to miss a few weeks of work while

participating in a treatment program, he has failed to provide any evidence that his ability to

perform a class or broad range of jobs was significantly restricted. Verhoff, 478 F. Supp. 2d at 938.

For these reasons, Glover has failed to establish any genuine issue as to whether he has a mental

or physical impairment that substantially limits one or more life activities.

           B. Record of Impairment

       Glover contends he is disabled for purposes of the ADA because there was “a record of

[his] impairment.” (Opp’n at 736.) “An individual will be considered to have a record of a

disability if the individual has a history of an impairment that substantially limited one or more

major life activities when compared to most people in the general population, or was misclassified

as having had such an impairment.” 29 C.F.R. § 1630.2(k)(2). “Courts that have analyzed [the

record-of-impairment] prong have held that it includes people who have recovered from previously

disabling conditions . . . but who may remain vulnerable to the fears and stereotypes of their

employers.” Fortkamp v. City of Celina, 159 F. Supp. 3d 813, 822 (N.D Ohio 2016) (alteration in

original) (quotation marks omitted) (quoting Neely v. Benchmark Family Servs., No. 3:13-cv-415,

2015 WL 1809369, *8 (S.D. Ohio Apr. 21, 2015)). Thus, to establish disability through a record

of impairment, plaintiff must show that at some point in the past he had a substantially limiting

impairment. Knight v. Metro. Gov’t, 136 F. App’x 755, 760 (6th Cir. 2005).

       Here, Glover contends that there is a “record” of his impairment because Fibercorr received

the medical record stating that [Glover] admits to using [h]eroin[.]” (Opp’n at 736 (citing Shew



                                                 10
Aff. at 461).) But as discussed above, Glover cannot establish any genuine issue as to whether he

suffered from any substantially limiting impairment. The alleged impairment mentioned in the

record that Fibercorr received was Glover’s addiction to heroin. As discussed, Glover has failed

to provide any evidence that shows his heroin addiction substantially affected any major life

activity, as required by the ADA. For these reasons, Glover has not established any genuine issue

as to whether he is disabled under the ADA because there was record of an impairment.

           C. Regarded as Having an Impairment

       Nevertheless, Glover contends he should be considered disabled under the ADA because

he was “regarded as having [an] impairment.” (Opp’n at 736.) An employee is regarded as having

an impairment if, “he or she has been subjected to an action prohibited under [the ADA] because

of an actual or perceived physical or mental impairment whether or not the impairment limits or

is perceived to limit a major life activity.” 42 U.S.C. § 12102(3). There are three ways in which an

employee can establish that he is regarded as having an impairment: (1) when the employee has

an impairment that is not substantially limiting but it is treated as substantially limiting; (2) when

the impairment is limiting only because of others’ attitudes; or (3) when the employee has no

impairment at all but is viewed as having a substantially limiting impairment by the employer.

Plant v. Morton Int’l, Inc., 212 F.3d 929, 938 (6th Cir. 2000).

       It is well established that an employee “cannot show that [his employer regarded him as

disabled] . . . merely by pointing to that portion of the record in which his supervisor admitted that

he was aware of [plaintiff’s] medical restrictions and modified [plaintiff’s] responsibilities based




                                                 11
on them.” Huge v. Gen. Motor Corp., 62 F. App’x 77, 80–81 (6th Cir. 2003) (alterations in

original) (quotation marks omitted) (quoting Plant, 212 F.3d at 938).

       Here, Glover contends that Fibercorr regarded him as having a disability related to his drug

use because it required a drug test before he could return to work. (Opp’n at 736.) The drug test is

the only evidence that Glover provides to support his contention that he was regarded as having

an impairment. (Id. (“This act alone by [Fibercorr] demonstrates that [Glover] was regarded as

having the impairment.”).) However, employers are well within their rights to make drug tests a

condition of employment, or return to employment, without violating the ADA. 42 U.S.C. § 12114;

Muhammed v. City of Philadelphia, 186 F. App’x 277, 279 (3d Cir. 2006). And requiring an

employee to undergo a test or evaluation to ensure he is not suffering from an impairment does not

amount to regarding the employee as disabled. See Sullivan v. River Valley Sch. Dist., 197 F.3d

804, 810–811 (6th Cir. 1999) (finding that employer did not regard employee as disabled when

only evidence employee presented was that employer made them undergo a mental and physical

examination); Krueger v. Home Depot USA, Inc., 674 F. App’x 490, 494 (6th Cir. 2017) (finding

that employee did not plead sufficient facts to support claim that employer regarded him as

disabled when the only offered evidence was that employer placed employee on leave and required

employee to undergo psychological examination). Further, to the extent that the drug test shows

Fibercorr was aware of Glover’s prior drug use, pointing to the place in the record where an




                                                12
employer admits knowledge of employee’s alleged impairment does not amount to regarding the

employee as disabled. Huge, 62 F. App’x at 80–81; Plant, 212 F.3d at 938.

       Glover fails to provide any other evidence that Fibercorr regarded him as having an

impairment. For these reasons, Glover has failed to establish any genuine issue as to whether

Fibercorr regarded him as disabled.

       Thus, Glover has failed to provide evidence creating a genuine issue that he is disabled as

defined by the ADA. Therefore, he cannot prove a prima facie case of discrimination under the

ADA. For this reason alone, summary judgment is proper in Fibercorr’s favor, as a matter of law.

       Furthermore, even if Glover could establish a prima facie case of discrimination under the

ADA, his claim would still fail because Fibercorr had a legitimate, nondiscriminatory reason for

the employment action and because Glover cannot establish that Fibercorr’s proffered reason was

merely a pretext for discrimination.

       2. Defendant’s Legitimate, Nondiscriminatory Reason for Employment Action

       After a plaintiff-employee establishes a prima facie case of discrimination, the burden

shifts to the defendant-employer to provide a legitimate, nondiscriminatory reason for the

employment action. The employer’s burden to provide a legitimate, nondiscriminatory reason for

the employment action is a burden of production—not persuasion. Reeves v. Sanderson Plumbing

Prods., Inc., 530 U.S. 133, 142, 120 S. Ct. 2097, 147 L. Ed. 2d 105 (2000). The employer’s proffer

involves no credibility assessment. Id.

       Here, Fibercorr contends that it had a legitimate, nondiscriminatory reason for removing

Glover from the supervisor position on July 6, 2016, because Glover admitted he could not pass a

drug test, and it believed Glover was using illegal drugs while at work. (Mot. at 458.) Fibercorr

contends that July 6, 2016, is the only adverse employment action at issue because that is the date



                                                13
on which Fibercorr sent Glover home, removed him from the supervisor position, appointed Steve

Mellot to fill Glover’s position, and began paying Glover the scrap man rate. (Stew Aff. at 462.)

        Contrarily, Glover contends that he was not aware of his demotion until he returned on

August 5, 2016, and, thus, that is the first date of the adverse employment action. (Opp’n at 745.)

Glover contends further that the adverse employment action has been continuous since August 5,

2016, because he has yet to be returned to the supervisor position. (Opp’n at 745–46.) He contends

that Fibercorr has not provided any legitimate reason for not retuning him to the supervisor position

after his return. (Id. at 746.)

        Although Glover contends he was not aware of his demotion until August 5, 2016, he does

not present any evidence to contradict Fibercorr’s assertion that it asked Mellot to replace Glover

on July 6, 2016. (Stew Aff. at 462.) Further, it is undisputed that Glover was sent home from work

on July 6, 2016. (Stew Aff. at 462; Glover Dep. at 528, 530, 552.) It is also undisputed that Glover

was aware Fibercorr began paying him at the rate of a scrap man—the position to which he would

return—on July 6, 2016. (Shew Aff. at 462; Glover Dep. at 557.) And, it is undisputed that when

Glover returned his previous position was not open, as it had been filled by Mellott. (Shew Aff. at

462; Glover Dep. at 553, 588–89.) Therefore, the Court finds July 6, 2016, as the date on which

Glover was removed from his supervisor position.

        Glover has failed to provide evidence of any adverse employment action, besides the

demotion. As such, Glover has not provided any evidence of continuous adverse employment

actions commencing on, or after, August 5, 2016. He claims in his opposition to defendant’s

motion for summary judgment that he has “asked for other positions and continues to be




                                                 14
overlooked and denied.” (Opp’n at 746.) However, this statement is contrary to his deposition

testimony.

        When asked if he has “made any efforts to get into any other positions,” Glover responded

that he did by telling at least two foremen that he could “run [the] winder” (a step-up from the

scrap man position). (Glover Dep. at 554–56.) He claims in reply the foremen just shrugged and

said, “we know you can, Glenn.” (Id. at 554–57.) He then reveals, he was able to work the winder.

(Id. at 556.) But when asked if he has “made any other efforts to get into any other position,”

Glover replied, “[n]o.” (Id.)

        Glover does not provide any evidence that he was affirmatively turned down for any open

position for which he applied. He says he asked for his old supervisor position when he returned

on August 5, 2016, (Glover Dep. at 588–89), but he does not provide any evidence as to whether

the position was open.3 Further, he admits he has not asked for the supervisor position since August

5, 2016. (Id. at 589).

        For these reasons, the Court finds that the only adverse employment action at issue

occurred on July 6, 2016, when Glover was sent home, removed from his supervisor position, and

began receiving the salary of an entry level employee. As such, Fibercorr’s proffered reason—that

Glover was using illegal drugs while at work—is a sufficient legitimate, nondiscriminatory reason

for the action. For this reason, Fibercorr has met its burden of production.

        3. Defendant’s Reason Merely Pretextual

        After the defendant-employer provides a legitimate, nondiscriminatory reason for the

employment action, the burden shifts back to the plaintiff-employee to show the proffered reason




3
 Contrarily, Glover suggests that the position was not open because Glover acknowledges that Mellot held the position
when he returned. (Glover Dep. at 553, 588–89.)

                                                         15
was merely pretextual. Because the burden shifts back to the employee, and because the employee

bears the ultimate burden of persuasion at trial, the employee must be able to provide some

evidence that creates a genuine issue of material fact as to whether the employer’s provided reason

was pretextual.

       To survive a motion for summary judgment, the plaintiff need not prove that the
       defendant’s proffered rationale is pretextual, as that would be enough proof for
       summary judgment in favor of the plaintiff. Rather, the plaintiff must prove only
       enough to create a genuine issue as to whether the rationale is pretextual.

Whitfield, 639 F.3d at 260.

       An employee must establish a genuine issue of pretext under the “but for” causation

standard. That is, but for the employee’s disability, he would not have suffered the adverse

employment action. Lewis v. Humboldt Acquisition Corp., 681 F.3d 312, 321 (6th Cir. 2012);

Notarnicola v. Johnson Controls Inc., No. 12-11331, 2014 WL 1304591, at *6–7 (E.D. Mich. Mar.

28, 2014) (citing Lewis). An employee can show pretext if: (1) the proffered reasons had no basis

in fact, (2) the proffered reasons did not actually motivate the employer’s action, or (3) the

proffered reasons were insufficient to motivate the employer’s action. Romans v. Mich. Dep't of

Human Servs., 668 F.3d 826, 839 (6th Cir. 2012) (quoting Chen v. Dow Chem. Co., 580 F.3d 394,

400 (6th Cir. 2009)).

       Further, the Sixth Circuit has employed the “honest belief” rule with regard to pretext.

Under the honest belief rule, if the employer honestly believed the reason it gave for its

employment action, then an employee cannot establish pretext, even if the employer’s reason is

ultimately found to be mistaken. Ferrari, 826 F.3d at 895. “[T]he focus of a discrimination suit is

on the intent of the employer,” so “[i]f the employer honestly, albeit mistakenly, believes in the

non-discriminatory reason it relied upon in making its employment decision, then the employer




                                                16
arguably lacks the necessary discriminatory intent.” Smith v. Chrysler Corp., 155 F.3d 799, 806

(6th Cir. 1998).

       Fibercorr claims that it removed Glover from the supervisor position because it believed

he was taking illegal drugs at work. (Mot. at 458.) To support its belief as reasonable, Fibercorr

cites to the undisputed fact that Glover admitted he could not pass a drug test on the day on which

Fibercorr sent him home and removed him from the supervisor position. (Glover Dep. at 528–29;

Shew Aff. at 462.)

       Fibercorr also claims its belief was reasonable because Glover admitted to using illegal

drugs while at work. (Mot. at 458.) Glover denies ever saying he used illegal drugs at work and

further claims he never used illegal drugs at work. (Glover Dep. at 507, 523, 528–29.) For the

purposes of Fibercorr providing a legitimate, nondiscriminatory reason for removing Glover from

the supervisor position, the truth is irrelevant. What matters is whether Fibercorr honestly believed

its reason was the truth. See Ferrari, 826 F.3d at 895. Fibercorr shows it honestly believed Glover

admitted to using drugs at work because, according to Stew, on July 6, 2016, while at work, “

[Stew] asked [Glover] if he was using illegal drugs at work, and he stated that he was using illegal

drugs at work.” (Stew Aff. at 462.) As a part of that same conversation, Glover was asked to take

a drug test and “he stated there was no use in taking one because he knew he would not pass. (Id.)

       To combat Fibercorr’s proffered reason, Glover does not challenge whether Fibercorr

honestly believed its proffered reason. Instead, Glover contends that “[w]ith an impeccable record,

there is no reason [p]laintiff has been held hostage in an entry level period [sic] with his experience

but for [d]efendant’s discriminating against him.” (Opp’n at 746.) Glover does not provide any

reason as to why Fibercorr’s decision to remove him from the supervisor position was pretextual.

As discussed previously, this Court has determined that the adverse employment action at issue



                                                  17
occurred on July 6, 2016, and it is not continuing. Because Fibercorr has provided a reasonable,

legitimate, nondiscriminatory reason for its July 6, 2016 decision, and because Glover has failed

to provide any reason as to why Fibercorr’s proffered reason is pretextual, Glover has failed to

meet his burden of persuasion.

   IV.      CONCLUSION

         For the reasons set forth herein, defendant’s motion for summary judgment is GRANTED.

         IT IS SO ORDERED.

 Dated: December 28, 2018
                                               HONORABLE SARA LIOI
                                               UNITED STATES DISTRICT JUDGE




                                               18
